          Case 6:19-po-00103-JDP Document 20 Filed 05/18/20 Page 1 of 3

 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number: 6:19-po-00103-JDP
12                       Plaintiff,
13                                                     MOTION TO VACATE REVIEW
                                                       HEARING AND DISMISS CASE
14    CEDRIC A. ARAUZO,                                PURSUANT TO A DEFERRED
15                       Defendant.                    JUDGEMENT AGREEMENT; AND
                                                       ORDER THEREON
16

17

18

19           On June 25, 2019, Defendant pled guilty to Possession of a Controlled Substance.

20   Pursuant to a Deferred Judgement Agreement, he was to serve 12 months of unsupervised

21   probation with the conditions he: report for post arraignment booking, obey all laws, report any

22   new law violations within 7 days, and pay a fine of $1,000. A review hearing was scheduled for

23   May 19, 2020.

24           The United States, by and through its representative, Sean O. Anderson hereby moves the

25   Court for an Order to Vacate the review hearing on May 19, 2020. To date, Defendant has

26   complied with all the terms of unsupervised probation imposed by this Court. Further, the

27   Defendant has met all conditions of the Deferred Judgement Agreement, and the United States

28   //
                                                      1
       Case 6:19-po-00103-JDP Document 20 Filed 05/18/20 Page 2 of 3

 1   hereby moves the Court for an Order of Dismissal pursuant to Rule 48 of the Federal Rules of

 2   Criminal Procedure.

 3

 4   Dated: May 12, 2020                                 /S/ Sean O. Anderson____
                                                         Sean O. Anderson
 5                                                       Acting Legal Officer
 6                                                       Yosemite National Park

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
       Case 6:19-po-00103-JDP Document 20 Filed 05/18/20 Page 3 of 3

 1                                         ORDER
 2            Upon application of the United States, good cause having been shown therefor, IT IS

 3   HEREBY ORDERED that the review hearing scheduled for May 19, 2020, in the above-
     referenced matter, United States v. Arauzo, 6:19-po-00103-JDP, be vacated. The case is hereby
 4
     dismissed.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:       May 18, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
